Citation Nr: 0533685	
Decision Date: 12/14/05    Archive Date: 12/30/05	

DOCKET NO.  02-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from November 1965 to July 
1971, including service in the Republic of Vietnam from June 
9, 1966, to June 9, 1967, and from January 19, 1969, through 
December 14, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Nashville RO currently has 
jurisdiction of the veteran's claims file.  


FINDING OF FACT

The veteran has PTSD as a result of being present during a 
mortar attack while serving in an artillery company in 
Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's grant of benefits herein, no 
prejudice will result to the veteran under the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 et seq. 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

There is competent medical evidence that the veteran 
currently has PTSD.  The report of a May 2000 private 
psychological evaluation, a VA hospital discharge summary, 
relating to a period of hospitalization in February 2001, and 
VA outpatient treatment records all reflect diagnoses of 
PTSD.  The report of an October 2000 VA Psychiatric 
Ambulatory Care Services assessment reflects that the veteran 
reported that he was in artillery during his first tour in 
Vietnam.  He reported being caught in mortar attacks in early 
1967.  The diagnoses included PTSD.  

On the basis of the above, a preponderance of the evidence 
supports the conclusion that the veteran has been diagnosed 
with PTSD and there is competent medical evidence associating 
that PTSD with the inservice stressor, as reported by the 
veteran, of being exposed to mortar attacks.  

An October 2004 response from the United States Armed 
Services Center for Research of Unit Records reflects that 
the 8th Battalion, 6th Artillery, during the year 1967, was 
located at Phu Loi, Vietnam.  It indicates that there was a 
mortar and recoilless rifle attack on Phu Loi Base Camp on 
March 10, 1967.  It further reflects that for the period 
ending July 31, 1967, there was a rocket attack on a base 
where the veteran's unit was also located.  The 1st Infantry 
Division Artillery Historical Supplement for 1966 indicates 
that there were repeated mortar, small arms and automatic 
weapons attacks against Phu Loi.  The Headquarters, 6th Field 
Artillery, 1st Infantry Division Historical Supplement for 
the period of January 1 through April 15, 1967, mentions only 
minor enemy harassing activities against the battalion until 
March when a major enemy attack was launched against the 
artillery bases.  

During the veteran's first tour in Vietnam, from June 9, 
1966, to June 9, 1967, he was assigned to Battery D, 8th 
Battalion, 6th Artillery.

In reversing a Board decision and instructing that service 
connection be granted for PTSD, the United States Court of 
Appeals for Veterans Claims (Court) held that the Board had 
erred in interpreting the noncombat stressor corroboration 
requirement, see 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997), too narrowly by requiring the 
appellant to corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in, 
rocket attacks while stationed in Vietnam.  In Suozzi v. 
Brown, 10 Vet. App. 307 (1997), the Court rejected such a 
narrow definition for corroboration.  As held in Suozzi, 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather, an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost, the Court 
found that the unit log and unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the appellant's unit when he was stationed in 
Da Nang, Vietnam, which would, when viewed in the light most 
favorable to him, objectively corroborate his claim of having 
experienced rocket attacks.  Although the unit records did 
not specifically state that the appellant was present during 
the rocket attacks, the Court indicated that the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, indeed, exposed 
to the attacks.

Although the veteran had indicated that he was exposed to a 
mortar attack in January 1967, it has been confirmed that 
there was a mortar attack in March 1967 when a major enemy 
attack was launched against artillery bases.  The Board 
concludes that this confirmation of a mortar attack against 
artillery bases, including an artillery base where the 
veteran's unit was located, strongly suggests that he was 
exposed to a mortar attack.  In resolving any doubt in the 
veteran's behalf, the Board concludes that corroboration of 
the veteran's reported exposure to a mortar attack has been 
accomplished. 

With consideration that corroboration of the reported 
stressor has been accomplished and competent medical evidence 
linking a diagnosis of PTSD with the corroborated stressor, 
service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


